Citation Nr: 0309424	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the Los 
Angeles, California, regional office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for a compensable rating for his service connected left 
shoulder disability.


REMAND

The veteran maintains that a compensable rating should be 
assigned for his left shoulder disability.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in January 2002, the Board provided the veteran with 
notice of the VCAA, asked the veteran to provide additional 
information pertaining to his treatment for his service 
connected left shoulder disability, and notified the veteran 
of who would be responsible for obtaining evidence, in order 
to remedy the RO's failure to provide the veteran this 
information.  The Board took this action pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).  

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2)(ii) (2002).  Thus, despite the Board's efforts to 
cure the procedural deficiencies in this appeal, in light of 
the Federal Circuit's decision, the case must be remanded.  
On remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  Also see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence as required 
by 38 U.S.C.A. § 5107A (West 2002) and obtaining another VA 
examination to obtain contemporaneous medical evidence as to 
the severity of the veteran's service connected left shoulder 
disability as required by 38 U.S.C.A. § 5107A (West 2002).

As to the outstanding evidence, the Board notes that the 
veteran has repeatedly reported that he received treatment 
for his left shoulder disability, including physical therapy 
and several recent magnetic resonance imaging evaluations 
(MRI), at VA medical centers (VAMC) in West Los Angles, Long 
Beach, and/or Wadsworth.  In addition, a review of the record 
on appeal shows that the veteran: is in receipt of Social 
Security Administration (SSA) benefits; applied for 
vocational rehabilitation; reported that, while he used to 
work in construction, he had not worked since 1989; and was 
involved in a bus accident in November 1996 in which he 
further injured his left shoulder.  However, while the RO 
obtained medical records from some of the above VAMCs, dated 
through 1997, neither the veteran's contemporaneous VA 
treatment records nor his medical records from any of the 
other above locations are of record.  Therefore, on remand, 
the RO should obtain and associate with the record on appeal 
copies of the veteran's records from all of the above 
sources.  38 U.S.C.A. § 5107A (West 2002).

As to the medical opinion evidence, the Board notes that a 
review of the record on appeal shows that the veteran's left 
shoulder disability has been rated by the RO under 38 C.F.R. 
§ 4.122, Diagnostic Code 8699 (neuritis of the other 
peripheral nerves).  See RO decision dated in January 1980.  
Tellingly, 38 C.F.R. § 4.123 provides that, in rating 
neuritis, one looks at loss of reflexes, sensory 
disturbances, muscle atrophy, and duration and severity of 
pain.  However, a review of the contemporaneous VA 
examinations does not show that the examiners provided 
sufficient information to rate the severity of the veteran's 
disability applying the above standard.  Therefore, on 
remand, another examination to obtain this information is 
required.  38 U.S.C.A. § 5107A (West 2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for an 
increased rating for a left shoulder 
disability.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.	As part of VA's duty to assist, the RO 
should undertake the following 
actions:

a.  Contact the veteran and request 
that he identify by name, address, 
and approximate (beginning and 
ending) date all VA and non-VA 
health care providers that have 
recently treated him for his left 
shoulder disability.
b.  Contact the veteran and ask him 
if he had ever been injured at work 
and/or if he was injured in the 
November 1996 bus accident.  If he 
had, the veteran should be asked to 
describe the nature of his injuries, 
name, address, and approximate 
(beginning and ending) date all VA 
and non-VA health care providers 
that treated him for those injuries, 
including any associated with his 
employers, and whether he filed a 
claim for Workmen's Compensation 
and/or a lawsuit in connection with 
any of those injuries.
c.  Contact the veteran and notify 
him that his aid in securing these 
records, to include providing 
authorizations for all private 
records, is needed.
d.  Obtain all medical records from 
each entity the veteran identifies, 
including all post January 1997 
treatment records from the VAMCs in 
West Los Angles, Long Beach, and 
Wadsworth.  As to the VAMCs, request 
notes, discharge summaries, 
consults, medications, labs, 
imaging, procedures, physical 
therapy records, and problem lists.
e.  Obtain and associate with the 
record, the veteran's vocational 
rehabilitation file, all records of 
file with the SSA, and, if 
applicable, all records filed in 
connection with a claim Workmen's 
Compensation or any other legal 
proceeding related to a relevant 
post-service injury.  
f.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran and his 
representative should be informed in 
writing.

3.	After associating with the claim's 
file all information and evidence 
obtain in connection with the above 
development, the RO is asked to make 
arrangements with the appropriate VA 
medical facility to schedule the 
veteran for orthopedic and 
neurological examinations.  Send the 
claim's folder to the VA examiners for 
review.  

a.  The examiners must review the 
claims folder and must state that 
they did so.  
b.  The examiners should elicit from 
the veteran a detailed history 
regarding the onset and progression 
of relevant symptoms.  
c.  All indicated tests and studies, 
including EMG and other neurological 
testing as indicated, should be 
accomplished.  
d.  The examiners must provide a 
consensus opinion as to all the 
disease processes affecting the 
veteran's left shoulder and, as to 
all non-neurological problems, 
whether the diagnosis is a 
correction of an earlier 
misdiagnosis or whether the 
veteran's service connected left 
shoulder disability caused this 
other problem(s).
e.  Thereafter, the neurological 
examiner should provide a detailed 
examination that specifically 
comments on the veteran's loss of 
reflexes, sensory disturbances, 
muscle atrophy, and duration and 
severity of pain, if any, along with 
the objective evidence of any 
observed adverse symptomatology.  
The examiner must also specially 
discuss the extent to which the 
veteran's service connected 
disability limits the veteran's use 
of his neck, left elbow, left wrist, 
and/or left hand, if any.  See 
38 C.F.R. §§ 4.123, 4.124a.
f.  Next, the orthopedic examiner 
should conduct an evaluation of the 
veteran's left shoulder with range 
of motion studies that takes into 
account pain as well as fatigue and 
any additional loss of use during 
flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thereafter, 
the examiner should provide an 
opinion as to whether the veteran's 
pain free motion of his left arm is 
limited to shoulder level, limited 
to midway between his side and 
shoulder level, or limited to 25 
degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 
5201.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should again readjudicate the 
claim and should consider all of the 
additional information and/or evidence 
that has been associated with the claim's 
file since the issuance of the May 2000 
statement of the case.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken, to include all 
pertinent evidence received since the May 
2000 statement of the case, and the 
applicable law and regulations governing 
the claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


